Kavanagh, J.
*994Contrary to petitioner’s contention, the resentencing court was not silent as to the manner in which the sentences were to run. Upon resentencing, Supreme Court explicitly stated that, except for the modification of the sexual abuse in the first degree sentences to be run concurrently, the “previous sentences will remain in effect.” The 1997 originally imposed sentences for the rape, attempted rape and assault in the second degree convictions were ordered to run consecutive to each other. Furthermore, inasmuch as a review of the record reveals no error in the calculation of the consecutively imposed sentences, Supreme Court’s judgment will not be disturbed.
Mercure, A.EJ., Peters, Malone Jr. and McCarthy, JJ., concur. Ordered that the judgment is affirmed, without costs.